              Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 1 of 19




 1                                                             JUDGE BENJAMIN H. SETTLE
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA

 8
     UNITED STATES OF AMERICA,                          ) No. 18-CR-5141 BHS
 9                                                      )
                      Plaintiff,                        ) MOTION TO SUPPRESS EVIDENCE
10                                                      )
                 v.                                     )
11                                                      ) Noted: May 3, 2019
     DONNIE BARNES, SR.,                                )
12                                                      )
                      Defendant.                        )
13                                                      )
14                                       I.       INTRODUCTION
15          Donnie Barnes, Sr., through counsel, moves to suppress all fruits of summonses
16   issued by the Department of Homeland Security (DHS) to Comcast, CenturyLink and
17   Verizon, and all fruits of the search of his home on March 6, 2018, including all
18   statements made by him in response to interrogation.
19          The summonses were issued on February 21 and March 12, 2018, by Homeland
20   Security Investigations (HSI), a division of Immigration and Customs Enforcement
21   (ICE), which is part of DHS. The summonses were served by HSI pursuant to 19
22   U.S.C. § 1509 and sought from each internet service provider (ISP) personal subscriber
23   information associated with particular internet protocol (IP) addresses.
24          The summonses were illegal. Section 1509 strictly limits such summonses to
25   customs enforcement matters and cannot be used to circumvent the need for subpoenas
26   and warrants to obtain information in criminal cases.

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                 1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                     Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 1                           (253) 593-6710
                Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 2 of 19




 1            Indeed, in November, 2017, the Office of Inspector General (OIG) for DHS
 2   issued a department-wide “Management Alert” to stop the misuse of summonses under
 3   § 1509 in criminal investigations. Exh. A. This followed earlier alerts within DHS
 4   regarding the improper use of §1509 summonses. Nevertheless, in this case, the
 5   Government ignored the law, its own policies and the requirements of the Fourth
 6   Amendment by unlawfully obtaining private subscriber information.
 7            All fruits of that illegal conduct should be suppressed. The exclusionary rule is
 8   the only remedy for reckless or deliberate government abuse of a statutorily limited
 9   means of collecting personal information. Further, by continuing to use § 1509
10   summonses for criminal cases, in violation of the plain language of the statute and even
11   after agents were directed not to use them, the Government’s actions were unreasonable
12   and it cannot claim good faith.
13            Mr. Barnes also seeks suppression of all evidence seized from his home, and the
14   fruits of that evidence, because law enforcement executed a nighttime search of the
15   home without good cause and in violation of the Fourth Amendment.
16                                    II.      STATEMENT OF FACTS
17            Mr. Barnes is charged with one count each of production, distribution, and
18   possession of child pornography. 1 On March 6, 2018, law enforcement executed a
19   search warrant at his home. According to the supporting affidavit and other discovery,
20   an Australian police officer saw a posting by user “TICK10T012TOCK” on a web site
21   that allegedly served as a venue for illicit pictures. The posting included a photo that the
22   affiant considered to be child pornography. The officer posted a comment and received
23   an email from “dobsr@me.com,” with the name “Donnie Barnes” associated with it.
24
     1
      The production count is based on several pictures taken while the alleged victim was
25   asleep. The issue of whether these images in fact constitute child pornography will be
26   addressed separately if the Government’s case survives the instant motion.


                                                                  FEDERAL PUBLIC DEFENDER
         DEFENDANT’S MOTION TO SUPPRESS                                1331 Broadway, Suite 400
         PHYSICAL EVIDENCE AND STATEMENTS                                    Tacoma, WA 98402
         (United States v. Barnes; CR 18-5141 BHS ) – 2                          (253) 593-6710
              Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 3 of 19




 1   The officer identified two IP addresses through which user “TICK10T012TOCK” had
 2   logged onto the site.
 3          An HSI officer then issued summonses to CenturyLink, Verizon and Comcast
 4   for information related to the IP addresses. In response to the summons, Comcast
 5   disclosed that one of the IP addresses belong to an account in Spanaway and email user
 6   “dobsr@comcast.net.” Further investigation, based on the information obtained from
 7   Comcast, led to a search warrant for Mr. Barnes’s home at 100 174th Street in
 8   Spanaway. Exh. B (search warrant and supporting affidavit) at 12-13, ¶¶ 14-21. The
 9   Government would not have been able to obtain a search warrant without the
10   information it had compelled from Comcast.
11          Before applying for a warrant, the affiant, HSI Special Agent Reese Berg,
12   conducted surveillance outside Mr. Barnes’s home on two dates, February 28 and
13   March 1, 2018. On February 28, Agent Berg saw Mr. Barnes’s partner leave the house
14   at 6:30 a.m. with her two children. On March 1, Agent Berg saw Mr. Barnes leave the
15   house at 6:02 a.m. Exh. B at 13, ¶¶ 22-25.
16          Finally, the warrant authorized execution of the warrant “at any time of the day
17   or night.” Exh. B at 33. The sole justification for that authorization was as follows:
18          As part of this application, I am seeking authority to execute this warrant
            before 6:00 a.m. Given the observations of the SUBJECT PERSON's
19          morning routine described above, I believe they may depart for work prior
            to or near 6:00 a.m. I would prefer to execute this warrant while all
20          occupants of the SUBJECT PREMISES are present. To maximize the
            chances of that being the case, I hope to execute this warrant between
21          4:00 and 6:00 a.m.
22   Exh. B at 14, ¶ 26.
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                 1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                     Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 3                           (253) 593-6710
              Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 4 of 19



                                             III.       ARGUMENT
 1
 2          A.       The Government Knowingly or Recklessly Violated the Law and the
                     Fourth Amendment When it Demanded IP and Subscriber
 3                   Information from Comcast and other ISPs.
 4          The summons that DHS sent to Comcast and other ISPs stated that they were

 5   “required” to “produce” the following information:

 6
 7
 8
 9
10
11
12   Exh. C (Comcast summons) at Bates 208.

13          The summons stated that it was issued “under authority” of 19 U.S.C. § 1509,

14   and further stated that “[f]ailure to comply with this summons will render you liable to

15   proceedings in U.S. District Court to enforce compliance with this summons as well as

16   other sanctions.” Id.; see also id. at Bates 209 (claiming that failure to comply with the

17   summons could lead the court “to punish such failure as a contempt of court”).

18          The summons also instructed the recipients that they should not disclose the

19   existence of the summonses and that disclosure would “interfere with the enforcement

20   of federal law.” The summons then falsely stated that production was required “in

21   connection with an investigation or inquiry to ascertain the correctness of entries, to

22   determine the liability for duties, taxes, fines, penalties, or forfeitures, and/or to ensure

23   compliance with the laws or regulations administered by CBP and ICE.” Id. at Bates

24   208.

25          The summonses were plainly unlawful and suppression is required for several

26   reasons. First, 19 U.S.C. § 1509 is part of the Tariff Act of 1930 and expressly limits


                                                                   FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                   1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                       Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 4                             (253) 593-6710
                Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 5 of 19




 1   the use of a summons under the Act to instances where there is a United States Customs
 2   Service inquiry concerning tariffs or the importation of merchandise; it is not a legal
 3   means of collecting information as part of a criminal investigation. 2
 4            Second, the summonses demanded production of records that DHS is not
 5   authorized to obtain under § 1509. As the summons forms used in this case plainly
 6   state, consistent with the statute, its scope is limited to records and bookkeeping entries
 7   related to taxes, import duties and customs matters.
 8            Finally, as discussed in detail below, DHS’s unlawful use of the summonses is
 9   no mere technicality. To the contrary, this misuse of governmental power to compel the
10   production of sensitive personal information implicates substantial privacy interests and
11   violates the Fourth Amendment. And, to make matters worse, DHS has previously
12   prohibited its agents from using summonses in criminal cases, yet they continue to
13   ignore both the law and their own departmental procedures. Suppression is therefore
14   required not only to vindicate Mr. Barnes’s Fourth Amendment rights, but also to deter
15   future misconduct by DHS agents.
16                     1.      A Customs Summons Under 19 U.S.C. § 1509 May Only Be
17                             Used for the Purpose of Customs Enforcement.
              As plainly stated in the statute and clearly indicated on the summonses, § 1509
18
     confers limited authority on the Customs Service to compel disclosure of records only
19
     in connection with “any investigation or inquiry conducted for the purpose of
20
     ascertaining the correctness of any entry, for determining the liability of any person for
21
     duty, fees and taxes due or duties, fees and taxes which may be due the United States,
22
     for determining liability for fines and penalties, or for insuring compliance with the
23
     laws of the United States administered by the United States Customs Service[.]” 19
24
25   2
      In 2002, the United States Customs Service became the Bureau of Customs and
26   Border Protection and was placed under the Department of Homeland Security.


                                                                 FEDERAL PUBLIC DEFENDER
         DEFENDANT’S MOTION TO SUPPRESS                               1331 Broadway, Suite 400
         PHYSICAL EVIDENCE AND STATEMENTS                                   Tacoma, WA 98402
         (United States v. Barnes; CR 18-5141 BHS ) – 5                         (253) 593-6710
                Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 6 of 19




 1   U.S.C. § 1509(a); see also, generally, Peters v. United States, 853 F.2d 692, 696 (9th
 2   Cir. 1988) (“The authority of an administrative agency to issue subpoenas for
 3   investigatory purposes is created solely by statute”) (citing 3 B. Mezines, J. Stein & J.
 4   Gruff, Administrative Law § 20.02 (1988)). 3
 5            The first three listed items plainly relate narrowly to imports, and the meaning of
 6   the fourth term is “cabin[ed]” by the first three. See Yates v. United States, 135 S. Ct.
 7   1074, 1085 (2015) (applying “the principle of noscitur a sociis—a word is known by
 8   the company it keeps—to ‘avoid ascribing to one word a meaning so broad that it is
 9   inconsistent with its accompanying words, thus giving unintended breadth to the Acts
10   of Congress’”) (quoting Gustafson v. Alloyd Co., 513 U.S. 561, 575 (1995)). The fourth
11   item similarly limits the authority of using a summons under it to insuring compliance
12   with “the laws of the United States administered by the United States Customs
13   Service.”
14            Thus, when Congress granted the power of an administrative summons to the
15   Customs Service, it was careful to limit this potentially intrusive authority to the
16   regulatory functions of collecting “duty, fees and taxes” and ensuring compliance with
17   tariffs and similar matters. The statute does not permit, nor was it intended to permit,
18   law enforcement agencies to avoid the more stringent requirements of subpoenas and
19   search warrants in criminal investigations.
20            If there were any confusion on the part of DHS agents about the legality of using
21   a summons in the way that occurred here, DHS’s own Special Agent Internal Operating
22   Procedures explicitly limit the use of summonses. The Procedures, issued on April 15,
23   2016, state that § 1509 authorizes “the examination of records to ensure compliance
24
     3
      Case law and statutes use various terms to refer to what is referenced here as a
25   “summons.” Sometimes they are referred to as “administrative summons,” “summons,”
26   and “third-party subpoena.” For purpose of clarity, the term “summons” is used in this
     memorandum.
                                                                  FEDERAL PUBLIC DEFENDER
         DEFENDANT’S MOTION TO SUPPRESS                                1331 Broadway, Suite 400
         PHYSICAL EVIDENCE AND STATEMENTS                                    Tacoma, WA 98402
         (United States v. Barnes; CR 18-5141 BHS ) – 6                          (253) 593-6710
                Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 7 of 19




 1   with customs law”; a summons issued under the statute “cannot be used in drug-
 2   smuggling or export investigations,” or in any matter unrelated to the “limited criteria”
 3   of customs enforcement; and a summons can only be used to obtain information
 4   specifically “related to Title 8 and Title 19 violations.” Exh. A at 4. (Title 8 pertains to
 5   aliens and immigration offenses, and Title 19 is the Tariff Act of 1930. Neither relates
 6   to sex offenses).
 7            Nevertheless, between January 2015 and May 2017, DHS agents misused § 1509
 8   summonses to such an extent that DHS’s Inspector General concluded that they had
 9   violated departmental policy (and the law) “at least 1 out of every 5 times” they had
10   issued a summons. Exh. A at 4.
11            In May, 2017, the Executive Director of CBP’s Investigative Operations
12   Division tried to address this pervasive abuse of investigatory powers by circulating an
13   email “clarifying the limited contexts in which Section 1509 Summonses may properly
14   be used” and specifying that “the issuance of a 1509 summons requires probable cause
15   to believe that the records relate to an importation of merchandise that is prohibited.”
16   Id. at 3 (emphasis in original).
17            Finally, in November, 2017 (just four months before the summonses issued in
18   this case), DHS generated a “Management Alert” about the misuse of § 1509
19   summonses by its agents. Exh. A. This alert followed an internal investigation of an
20   illegal attempt by DHS agents to uncover the subscriber information for a Twitter
21   account critical of President Trump. DHS withdrew the Twitter summons the day after
22   Twitter sought an injunction against having to comply with it. 4
23
     4
      See, e.g., https://www.reuters.com/article/us-twitter-lawsuit/twitter-pulls-lawsuit-over-
24   antitrump-account-says-summons-withdrawn-idUSKBN1792N9 (last accessed April 16,
     2019). The complaint that prompted the DHS investigation and alert, Twitter v. U.S.
25   Dep’t of Homeland Security et al, Case 3:17-cv-01916, N.D. Ca. April 6, 2017, is
26   available at:
     https://s3.amazonaws.com/big.assets.huffingtonpost.com/show_multidocs.pl.pdf
                                                                   FEDERAL PUBLIC DEFENDER
         DEFENDANT’S MOTION TO SUPPRESS                                 1331 Broadway, Suite 400
         PHYSICAL EVIDENCE AND STATEMENTS                                     Tacoma, WA 98402
         (United States v. Barnes; CR 18-5141 BHS ) – 7                           (253) 593-6710
              Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 8 of 19




 1          In short, there can be no credible dispute that the seizure of subscriber
 2   information in this case was unlawful and that DHS knew it was unlawful.
 3                     2.    A Customs Summons Can Only Compel Production of
 4                           Importation-Related Documents for Tariff Enforcement
                             Purposes, not Subscriber Records for a Criminal Case.
 5
            Not only did DHS violate the law by using § 1509 summonses in a criminal
 6
     case, the summonses compelled ISPs to produce personal information that DHS could
 7
     not lawfully obtain with a summons. Pursuant to the statute, DHS can only compel the
 8
     production of records that fall within a narrow category defined in 15 U.S.C.
 9
     § 1509(d)(1)(A). In fact, that provision specifies just two types of records that can
10
     properly be obtained with a summons.
11
            First, DHS may summons records that are “required to be kept under section
12
     1508 of this title.” Section 1508 requires importers to maintain various records relating
13
     to their merchandise. See United States v. Frowein, 727 F.2d 227, 233 (2d Cir. 1984)
14
     (“Section 1508 … imposes recordkeeping requirements on those who import or cause
15
     goods to be imported.”). Plainly, the records DHS seized here have nothing to do with
16
     imports or merchandise.
17
            Second, § 1509(d)(1)(A) allows the use of a summons for records “regarding
18
     which there is probable cause to believe that they pertain to merchandise the
19
     importation of which into the United States is prohibited.” Here again, the statute is
20
     both clear and narrow, and the records seized in this case are entirely outside the scope
21
     of the statute.
22
                       3.    The Government’s Actions Violated the Fourth Amendment.
23
            The “basic purpose of [the Fourth] Amendment … is to safeguard the privacy
24
     and security of individuals against arbitrary invasions by governmental officials.”
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                 1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                     Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 8                           (253) 593-6710
                Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 9 of 19




 1   Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018) (citation omitted).
 2   “[W]arrantless searches are typically unreasonable where ‘a search is undertaken by
 3   law enforcement officials to discover evidence of criminal wrongdoing.”’ Id. at 2221
 4   (citation omitted). Thus, “[i]n the absence of a warrant, a search is reasonable only if it
 5   falls within a specific exception to the warrant requirement.” Id. (citation omitted).
 6            In this case, DHS acted unreasonably under the Fourth Amendment because it
 7   violated the law and intentionally or recklessly abused its power to serve summonses; it
 8   used summonses to seize evidence of alleged criminal wrongdoing; and the
 9   Government’s unlawful actions implicate significant privacy interests.
10            The Supreme Court’s recent decision in Carpenter makes plain the constitutional
11   ramifications of the Government’s conduct in this case. In Carpenter, agents had served
12   orders under the Stored Communications Act (SCA), 18 U.S.C. § 2703(d), on cell
13   phone companies for historical cell-site location information (CSLI), and used that
14   information to identify suspects in a string of robberies. 5 Unlike a § 1509 summons,
15   which is unilaterally issued by agents without even a preliminary showing of reasonable
16   cause, the SCA at least requires agents to obtain a court order based upon a showing of
17   “reasonable grounds to believe” that the records sought “are relevant and material to an
18   ongoing criminal investigation.” Carpenter, 138 S. Ct. at 2212.
19            Nevertheless, after first concluding that the Government’s “acquisition of [] cell-
20   site [locations] records was a search within the meaning of the Fourth Amendment,” id.
21   at 2220, the Court held that the Constitution requires a warrant supported by probable
22   cause to collect CSLI. Regardless of the fact that CSLI (like ISP subscriber
23
24   5
      CLSI is automatically generated every time a cell phone connects to cell towers,
     which it does almost continuously to find and maintain the best signal, and wireless
25   carrier companies routinely save this information for business purposes. 138 S. Ct. at
26   2212.


                                                                  FEDERAL PUBLIC DEFENDER
         DEFENDANT’S MOTION TO SUPPRESS                                1331 Broadway, Suite 400
         PHYSICAL EVIDENCE AND STATEMENTS                                    Tacoma, WA 98402
         (United States v. Barnes; CR 18-5141 BHS ) – 9                          (253) 593-6710
               Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 10 of 19




 1   information) is maintained by third parties for routine business purposes, the Court was
 2   particularly concerned about the privacy implications of allowing the Government to
 3   use CSLI to reconstruct a person’s activities over an extended period of time, thereby
 4   “revealing not only his particular movements, but through them his ‘familial, political,
 5   professional, religious, and sexual associations.” Id. at 2217 (quoting United States v.
 6   Jones, 565 U.S. 400, 415 (2012) (opinion of Justice Sotomayor)).
 7            The ISP information at issue in this case implicates similar, if not greater,
 8   privacy interests. The seizure of ISP subscriber information allows unfettered access to
 9   a detailed picture of the private online activities of a person or household, as the
10   Supreme Court of Canada has noted. R. v. Spencer, 2014 SCC 43, ¶¶ 32, 46 (2014). 6
11   Once an IP address is linked to a particular person, it can be used to reveal his or her
12   web activities (as specific as the subscriber’s edits to a particular Wikipedia page), file-
13   sharing activities, and records in web server log files. 7
14            ISP subscriber information can also be used to ascertain a user’s Internet search
15   terms and consumer habits. 8 An IP address combined with subscriber information can
16   reveal sensitive and private information regarding an individual’s political inclinations,
17   health, religion, and sexuality. id.; Canadian Privacy Commissioner Report at 4-5 (note
18   7, supra); State v. Reid, 945 A.2d 26, 33 (N.J. 2008) (citing Daniel Solove,
19
     6
20     Available at: https://www.canlii.org/en/ca/scc/doc/2014/2014scc43/2014scc43.html
     (last accessed April 16, 2019).
21
     7
       What an IP Address Can Reveal About You: A Report Prepared by the Technology
22   Analysis Branch of the Office of the Privacy Commissioner of Canada (May 2013), at 4
23   (“Canadian Privacy Commissioner Report”) available at:
     https://www.priv.gc.ca/media/1767/ip_201305_e.pdf (last accessed April 16, 2019).
24
     8
      Spencer, 2014 SCC 43, ¶ 46 (citing N. Gleicher, Neither a Customer Nor a Subscriber
25   Be: Regulating the Release of User Information on the World Wide Web, 118 YALE
26   L.J. 1945, 1948-49 (2009)).


                                                                   FEDERAL PUBLIC DEFENDER
         DEFENDANT’S MOTION TO SUPPRESS                                 1331 Broadway, Suite 400
         PHYSICAL EVIDENCE AND STATEMENTS                                     Tacoma, WA 98402
         (United States v. Barnes; CR 18-5141 BHS ) – 10                          (253) 593-6710
             Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 11 of 19




 1   Reconstructing Electronic Surveillance Law, 72 Geo. Wash. L. Rev. 1264, 1287
 2   (2004)) (noting that, with the combination of subscriber information and IP addresses,
 3   the Government “can track a person’s internet usage” and “learn the names of stores at
 4   which a person shops, the political organizations a person finds interesting, a person’s
 5   … fantasies, her health concerns, and so on”).
 6          Indeed, IP addresses and subscriber information may deserve even greater
 7   protection than CSLI, given the additional constitutional protections for free speech and
 8   association that are implicated by seizing such information. Internet usage is now
 9   integral to the exercise of First Amendment rights. Packingham v. North Carolina, 137
10   S. Ct. 1730, 1735 (2017) (“While in the past there may have been difficulty in
11   identifying the most important places (in a spatial sense) for the exchange of views,
12   today the answer is clear. It is cyberspace - the ‘vast democratic forums of the
13   Internet’”) (citation omitted). And the right to speak and associate anonymously is a
14   well-established component of the First Amendment. See, e.g., Buckley v. American
15   Constitutional Law Found., 525 U.S. 182, 200 (1999) (invalidating, on First
16   Amendment grounds, a Colorado statute that required initiative petition circulators to
17   wear identification badges). Indeed, “[a]nonymity is a shield from the tyranny of the
18   majority.... It thus exemplifies the purpose behind the Bill of Rights....” McIntyre v.
19   Ohio Elections Comm'n, 514 U.S. 334, 357 (1995) (citations omitted).
20          Given these core constitutional rights and protections, the Government’s misuse
21   of its investigatory powers in this case should not go unchecked. See also Doe v.
22   2TheMart.com Inc., 140 F. Supp. 2d 1088, 1092 (W.D. Wash. 2001) (quashing
23   subpoena to ISP for subscriber information because “[t]he right to speak anonymously
24   was of fundamental importance to the establishment of our Constitution.”).
25          Importantly, this Court need not decide whether a warrant is required to obtain
26   subscriber information. Unlike Carpenter, where agents had followed the existing

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                 1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                     Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 11                          (253) 593-6710
             Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 12 of 19




 1   statutory requirements for obtaining CSLI and served a proper (if ultimately
 2   unconstitutional) order, in this case the Government ignored the requirements of § 1509
 3   and obtained information that it was never allowed to collect in the first place. In other
 4   words, this is an easy case, because the Government did not even bother to heed the
 5   limits imposed by Congress on the use of § 1509 summonses. And, with the
 6   Government having so plainly violated the law, suppression is not only appropriate but
 7   necessary to deter future violations.
 8                   4.      Suppression is Not Only Appropriate but Necessary to Deter
 9                           Continuing Governmental Misconduct.
            Applying the exclusionary rule in this case is the only way to remedy and deter
10
     governmental misconduct. Despite the straightforward restrictions Congress placed on
11
     the use of § 1509 summonses, and DHS’s own policies and alerts against using them
12
     for criminal investigations, DHS agents have routinely used the summonses to seize ISP
13
     information that they have no authority to obtain.
14
            Section 1509 summonses were issued in at least 43 criminal cases between
15
     January 2015 and May 2017, representing approximately 20% of the total summonses
16
     issued during that time period. Exh. A at 4.
17
            Among other examples of illegal summonses, DHS used them improperly to
18
     obtain records from Craigslist in a matter involving a Border Patrol agent who allegedly
19
     attempted to sell government-issued night vision goggle, and even in cases where a
20
     CBP employee requested sick leave under false pretenses. Id. Incredibly, HSI agents
21
     also used a customs summons to seek information about Twitter accounts that criticized
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                 1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                     Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 12                          (253) 593-6710
                Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 13 of 19




 1   a local prosecutor in Buenos Aires. 9 This summons was withdrawn only after it came to
 2   the attention of the Argentine press. 10
 3              Counsel is personally aware of other § 1509 summonses that DHS has recently
 4   issued to obtain ISP information. See United States v. Edmond Smith, CR17-207-JCC.
 5   Counsel has also been informed by Federal Defenders in other districts that DHS
 6   continues to use § 1509 summonses in criminal cases.
 7              Given these facts, suppression is not only the appropriate remedy for the
 8   Government’s unlawful actions, but a necessary deterrent to prevent continuing abuse
 9   of its investigatory powers. One of the exclusionary rule’s main purposes “is to deter
10   future unlawful police conduct[.]” United States v. Calandra, 414 U.S. 338 (1974). In
11   particular, “the exclusionary rule serves to deter deliberate, reckless, or grossly
12   negligent conduct, or in some circumstances recurring or systemic negligence.”
13   Herring v. United States, 555 U.S. 135, 144 (2009).
14              Deterring unlawful use of administrative summons powers is particularly
15   important because that power can be so easily and widely abused. As the Third Circuit
16   explained in United States v. Genser, 582 F.2d 292 (3rd Cir. 1978), suppression was the
17   only practical remedy to curtail the misuse of administrative summonses under 26
18   U.S.C. § 7602 in criminal cases. That statute permitted the IRS to compel testimony
19   and obtain documents only for the limited purpose of ascertaining the correctness of tax
20   returns or to collect revenue. Id. at 308.
21              In another case where the IRS abused its statutory authority, the district court
22   dismissed the criminal prosecution sua sponte, with prejudice, because it found the IRS
23   9
      Musgrave, Shawn and Sarah Jeong, How ICE Used an Obscure Rule to Pursue the
24   Owners of a Korean Porn Site, The Verge, Sept. 27, 2018, available at”
     https://www.theverge.com/2018/9/27/15186356/ice-korean-porn-customs-law-soranet-
25   spycam-homeland-security (last accessed April 16, 2019).
26
     10
          Id.
                                                                     FEDERAL PUBLIC DEFENDER
          DEFENDANT’S MOTION TO SUPPRESS                                  1331 Broadway, Suite 400
          PHYSICAL EVIDENCE AND STATEMENTS                                      Tacoma, WA 98402
          (United States v. Barnes; CR 18-5141 BHS ) – 13                           (253) 593-6710
                Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 14 of 19




 1   had acted with institutional bad faith in gathering evidence for the prosecution. United
 2   States v. Weiss, 566 F. Supp. 1452 (C.D. Cal. 1983). The court concluded that “[a]ny
 3   such criminal use of Civil Summonses is not to be condoned or tolerated by the
 4   Judiciary.” Id. at 1455.
 5             Similarly, in United States v. Dahlstrum, 493 F. Supp. 966, 975 (C.D. Cal.
 6   1980), the court felt “compelled” to dismiss an indictment with prejudice when there
 7   was “overwhelming evidence” of a federal agency “flouting the civil summons
 8   authority granted to it by Congress,” even though it was “fueled only by ‘institutional
 9   bad faith’ and not any personal bad faith.”
10             Here, DHS has itself acknowledged persistent abuse of its civil summons
11   authority and its sporadic internal efforts to end the abuse have failed. The necessary
12   recourse in this case, short of dismissal with prejudice, is the exclusionary rule both to
13   vindicate Mr. Barnes’s constitutional rights and to ensure that DHS’s abuse of its
14   summons authority comes to a long overdue end.
15             B.       The Fruits of the Search Warrant Should Be Suppressed Because
16                      The Nighttime Execution of the Warrant Violated The Fourth
                        Amendment.
17
               A judge issuing a search warrant must “command the officer to . . . execute the
18
     warrant during the daytime, unless the judge for good cause expressly authorizes
19
     execution at another time[.]” Fed. R. Crim. P. 41(e)(2)(A)(ii). “Daytime” is defined as
20
     between 6 a.m. and 10 p.m. Fed. R. Crim. P. 41(a)(2)(B).
21
               In this case, the warrant was executed at 5:15 a.m. on March 6, 2018, one hour
22
     and 24 minutes before sunrise. 11 The judge who issued the warrant authorized its
23
     execution “at any time in the day or night,” see exh. B, but there was no good cause for
24
     doing so. To the contrary, the affiant merely stated in the warrant application that he
25
     11
26     See timeanddate.com, reporting that sunrise in Spanaway on March 6, 2018 was at
     6:39 a.m.: https://www.timeanddate.com/sun/@5811581?month=3&year=2018
                                                                  FEDERAL PUBLIC DEFENDER
          DEFENDANT’S MOTION TO SUPPRESS                               1331 Broadway, Suite 400
          PHYSICAL EVIDENCE AND STATEMENTS                                   Tacoma, WA 98402
          (United States v. Barnes; CR 18-5141 BHS ) – 14                        (253) 593-6710
             Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 15 of 19




 1   “would prefer to execute this warrant while all occupants of the SUBJECT PREMISES
 2   are present,” and to “maximize the chances” of that occurring, he “hope[d]” to execute
 3   the warrant between 4 a.m. and 6 a.m. See exh. B at ¶ 26.
 4          Whatever the agent’s “preference” might have been, he offers no basis for
 5   concluding that a nighttime search was necessary. To the contrary, this was a routine
 6   internet-related investigation. The warrant application itself states that the evidence
 7   sought is typically retained by suspects “for many years” and can be recovered with
 8   forensic tools even after it has been deleted. Exh. B at Bates 21, ¶ 45 (even when digital
 9   evidence is intentionally deleted, it “can often be recovered, months or even years later”
10   using forensic tools). And there is nothing to suggest that Mr. Barnes was dangerous or
11   otherwise any different from other suspects in pornography cases in which warrants are
12   routinely executed during normal daytime hours. Indeed, in all his years of criminal
13   practice, this is the first time that defense counsel has seen or heard of a nighttime
14   residential search in this type of case.
15          There is little law addressing good cause for nighttime searches, perhaps because
16   in the relatively infrequent instances in which authority for such searches has been
17   granted the need is well-supported by the warrant application. Hence, in United States
18   v. Kelley, 652 F.3d 915, 917 (8th Cir. 2011), the court noted that the constitutional
19   question of nighttime searches had received “surprisingly little attention[.]” There, the
20   court did not suppress because the warrant had authorized execution at any time based
21   on the affidavit demonstrating that “the objects to be seized are in danger of imminent
22   removal.” Id. at 916. Here, the opposite is true, since the affidavit showed that the
23   evidence sought was highly unlikely to disappear.
24          Similarly, in United States v. Gibbons, 607 F.2d 1320, 1326 (10th Cir. 1979), the
25   court stated, “The Amendment itself spoke in terms of protection ‘against unreasonable
26

                                                                  FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                  1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                      Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 15                           (253) 593-6710
               Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 16 of 19




 1   searches and seizures’ and it seems logical that the factor of a nighttime search is
 2   sensitively related to the reasonableness issue.”
 3          In discussing the concerns animating the adoption of the Fourth Amendment, the
 4   Gibbons court emphasized Justice Frankfurter’s observation that “[s]earches of the
 5   dwelling house were the special object of this universal condemnation of official
 6   intrusion. Night-time search was the evil in its most obnoxious form.” 607 F.2d at 1326,
 7   quoting Monroe v. Pape, 365 U.S. 167, 210 (1960), overruled on other grounds, Monell
 8   v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658 (1978) (Frankfurter, J. concurring and
 9   dissenting) (footnote omitted). As in Kelley, the Gibbons court did not suppress, in this
10   case because the search was of a car trunk, thus not implicating the concern about
11   intrusions into a home, and because the affidavit demonstrated “the necessity of
12   immediate police action[.]” Id. at 1327; see also O'Rourke v. City of Norman, 875 F.2d
13   1465, 1473-75 (10th Cir. 1989) (§ 1983 action in which the court concluded that
14   nighttime execution of a warrant violated the Fourth Amendment). Here, by contrast,
15   the police raided Mr. Barnes’s home, and there was no claim that immediate action was
16   needed.
17          Counsel is unaware of any Ninth Circuit authority explicitly addressing the
18   constitutionality of nighttime searches absent “good cause.” However, the decision in
19   Bravo v. City of Santa Maria, 665 F.3d 1076 (9th Cir. 2011), gives a strong indication
20   of the Ninth Circuit’s view. In that case, the plaintiff alleged Fourth Amendment
21   violations and the court reversed the lower court’s ruling that omissions from an
22   affidavit were not material and were neither intentional nor reckless. What is instructive
23   is the court’s discussion after reaching that conclusion.
24          In Bravo, Javier Bravo, Jr. was involved in a shooting and the police executed a
25   search warrant before sunrise at the home where he lived with his parents. However,
26   Bravo was in custody at the time of the search, a fact that was not disclosed in the

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                 1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                     Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 16                          (253) 593-6710
             Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 17 of 19




 1   warrant application. The Ninth Circuit stated, “once the affidavit was corrected and
 2   supplemented with the missing information about Javier Jr.’s custody status, even if we
 3   were to conclude that cause existed for a search, there would still be no basis for
 4   authorizing nighttime service.” Id. at 1085. The court subsequently observed, “Had
 5   Javier Jr.’s incarceration been disclosed and probable cause for a search still existed, no
 6   reasonable cause for nighttime service would have remained under the totality of the
 7   circumstances.” Id. The court further concluded that, with the omitted information
 8   included, “it is extremely doubtful that an issuing judge would simply have issued the
 9   warrant or authorized nighttime service without more information.” Id.
10          Gibbons and Kelley are correct, and they are reinforced by the discussion of
11   nighttime searches in Bravo; absent a clear showing of a particularized need for a
12   nighttime search, it is unreasonable under the Fourth Amendment to execute a warrant
13   at night. Cf. Wayne LaFave, 2 Search & Seizure § 4.7(b) (5th ed.) (“it is submitted that
14   the true test of the constitutionality of a nighttime search is whether it was necessary to
15   make the search at that time”) (emphasis added).
16          Given the facts in this case, in which there is not even a pretense of good cause
17   for a nighttime search, suppression is the appropriate remedy. The Government is also
18   precluded from relying on the good faith doctrine to escape the consequences of this
19   violation. “[T]he good-faith exception is not relevant where the violation lies in the
20   execution of the warrant, not the validity of the warrant.” United States v. Gantt, 194
21   F.3d 987, 1006 (9th Cir.1999), reversed on other grounds, United States v. W.R. Grace,
22   526 F.3d 499 (9th Cir. 2008) (emphasis in Gantt). Even if the good faith doctrine were
23   applicable, the grounds provided in the affidavit were so patently insufficient that no
24   reasonable officer could have relied on the authorization, thus bringing this warrant
25   within the “bare bones” exception to the good faith doctrine. See United States v. Leon,
26   468 U.S. 897, 915 (1984).

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                 1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                     Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 17                          (253) 593-6710
             Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 18 of 19



                                           IV.      CONCLUSION
 1
            The Court should suppress all fruits of the DHS summonses and resulting search
 2
     warrant, including any statements by Mr. Barnes.
 3
            DATED this 22nd day of April, 2019.
 4
                                                         Respectfully submitted,
 5
 6                                                       s/ Colin Fieman
                                                         Attorney for Donnie Barnes, Sr.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                         FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                         1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                             Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 18                                  (253) 593-6710
             Case 3:18-cr-05141-BHS Document 32 Filed 04/22/19 Page 19 of 19



                                     CERTIFICATE OF SERVICE
 1
            I hereby certify that on April 22, 2019, I electronically filed the foregoing
 2
     document with the Clerk of the Court using the CM/ECF system, which will send
 3
     notification of filing to all registered parties.
 4
 5                                                       s/ Carolynn Cohn
                                                         Paralegal
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                        FEDERAL PUBLIC DEFENDER
       DEFENDANT’S MOTION TO SUPPRESS                                        1331 Broadway, Suite 400
       PHYSICAL EVIDENCE AND STATEMENTS                                            Tacoma, WA 98402
       (United States v. Barnes; CR 18-5141 BHS ) – 19                                 (253) 593-6710
